

117 HR 4013 IH: Open for Business Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4013IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Roy (for himself, Mr. Perry, Mr. Gooden of Texas, Mr. Posey, Mr. Harris, Mr. Williams of Texas, Mr. Good of Virginia, Mr. Cloud, Mrs. Boebert, and Mr. Green of Tennessee) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo end the emergency increase in unemployment compensation benefits, and for other purposes.1.Short titleThis Act may be cited as the Open for Business Act.2.Ending the extension of federal pandemic unemployment compensationSection 2104 of the CARES Act (15 U.S.C. 9023) is amended—(1)in subsection (b)(3)(A), by striking September 6, 2021 and inserting the earlier of September 6, 2021 or the date of enactment of the Open for Business Act; and(2)in subsection (e)(2), by striking September 6, 2021 and inserting the earlier of September 6, 2021 or the date of enactment of the Open for Business Act.3.EffectNothing in this Act shall be construed to expand or extend existing or future Federal Pandemic Unemployment Compensation.